—In a proceeding pursuant to CPLR article 78 to review a determination of the Trustees of Manhattan and Bronx Surface Operating Authority Pension Plan dated June 23, 1999, which denied the petitioner’s accident disability retirement benefits, the petitioner appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated June 27, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the respondent’s determination denying accidental disability retirement to the petitioner was not arbitrary or capricious. The petition*386er’s injuries resulted solely from the performance of her usual duties (see, Matter of Kehoe v City of New York, 81 NY2d 815). Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.